Me. Justice Figueeas
delivered the opinion of the Court: As has been held by the Supreme Court of Spain, in its judgment of June 8, 1897, appeals in cassation based on a lack of personal capacity of any of the parties to sue, lie only when such capacity has been unduly recognized in a person who does not possess it, but appeals do not lie when the trial court has refused to recognize such personal capacity.
The only ground which the court below had for annul-ing the proceedings was the lack of personal capacity of the curator ad litem to sue, an exception which was duly urged by the appellant, for which reason the appeal based on an error of procedure, provided for in paragraph 2 of article 1691 of the Law of Civil Procedure, does not lie.
We should declare and do declare that the appeal in cassation taken by Don Juan Miranda y Costa, based on error of procedure, does not lie, and the costs of this proceeding are taxed against the said Don Juan Miranda y Costa; and let the proper proceedings he had with respect to the appeal based on error of law.
*111Messrs. Chief Justice Quiñones and Associate Justices Hernández, Sulzbacher and MacLeary concurred in the foregoing opinion.